Citation Nr: 0626884	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of September 1983 which assigned a single 10 percent 
schedular evaluation for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  


FINDING OF FACT

In a decision of September 1983, the RO assigned a single, 10 
percent rating for the veteran's service-connected tinnitus.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the rating 
decision of September 1983 assigning a single, 10 percent 
rating for tinnitus.  38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has requested a 
"corrected rating" for his service-connected tinnitus.  
Specifically, he has requested the assignment of a 10 percent 
rating for each ear, and that the effective date for such 
separate rating be the same as that for the current single 10 
percent rating.  The RO interpreted this as a request for 
revision of a September 1983 rating decision, which assigned 
a 10 percent disability rating for tinnitus, on the basis of 
clear and unmistakable error.  

As a preliminary matter, the Board notes that the provisions 
of the Veterans Claims Assistance Act of 2000 are not 
applicable to claims of clear and unmistakable error in a 
prior final decision.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus was assigned the 
maximum schedular rating available for tinnitus under the 
criteria in effect at the time of the 1983 decision and under 
the criteria currently in effect.  The CAVC decision relied 
upon in support of the claim of clear and unmistakable did 
not exist at the time of the rating decision in 1983.  
Moreover, as noted above, the CAVC decision was overturned on 
appeal.  Accordingly, the Board concludes that the September 
1983 rating decision assigning a single, 10 percent rating 
for tinnitus was not based upon clear and unmistakable error.  


ORDER

The claim for revision of a rating decision of September 1983 
based on the existence of clear and unmistakable error in 
failing to assign more than a single, 10 percent rating for 
tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


